Citation Nr: 1126311	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cold weather injury residuals of the upper extremities.  

2.  Entitlement to service connection for cold weather injury residuals of the lower extremities.  

3.  Entitlement to service connection for malignant squamous skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises from January 2009 and August 2010 rating decisions.  

In the January 2009 rating decision, the RO denied service connection for cold weather injury residuals of the upper and lower extremities.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.  

In the August 2010 rating decision, the RO denied service connection for malignant squamous skin cancer.  In September 2010, the Veteran filed an NOD.  An SOC was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9) in November 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence and indicated his desire to waive RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).  During the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board's decision regarding the claims for service connection for cold weather injury residuals of the upper and lower extremities is set forth below.  The claim for service connection for malignant squamous skin cancer is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, on the date of his hearing, the Veteran submitted a diagram of the parts of his body which were affected by various medical conditions, including watery eyes, running nose, constant colds, and heart problems (including atrial fibrillation).  He indicated that these problems were caused by cold injury.  As the RO has not adjudicated claims for service connection for cold injury residuals affecting body parts other than the upper and lower extremities, they are not properly before the Board; hence, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  Although there is no documented evidence of any actual cold weather injury during service, the Board finds that the Veteran's assertions of exposure to cold in Korea during service are credible and consistent with the circumstances and conditions of his service.  

3. The Veteran currently has peripheral vascular disease of the lower extremities, pigmentation skin changes of the extremities, onychomycosis, degenerative joint disease (DJD) of the right index finger, degenerative changes of the left hand, and DJD of the left toe, and the only competent, probative opinions on the question of whether there exists a medical relationship between any of these diagnoses and service, to include the alleged cold injury therein, weigh against the claims for service connection.



CONCLUSIONS OF LAW

1.  The criteria for service connection for cold weather injury residuals of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for cold weather injury residuals of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection for cold weather injury residuals of the upper and lower extremities.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The October 2008 VCAA letter also requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini).  The October 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The January 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the October 2008 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, available service personnel records, VA treatment records, and the reports of November 2008 and February 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 hearing, along with various statements submitted by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with either claim is warranted.  As noted above, some of the Veteran's service personnel records have been associated with the claims file.  In July 2010, the National Personnel Records Center (NPRC) advised the RO that the Veteran's service personnel records were fire-related.  All available service personnel records were provided at that time.  In July 2010 correspondence, the RO informed the Veteran that his service personnel records were unavailable.  In August 2010, the RO made a formal finding on the unavailability of the Veteran's service personnel records.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service personnel records, and that no further action in this regard is required.  In any event, as will be discussed below, the claims herein decided are being denied because there is no medical evidence of a nexus between current disabilities of the upper and lower extremities and service, to include cold exposure therein.  As such, a remand to attempt to obtain any additional service personnel records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Similarly, as will be discussed below, the claim for service connection for malignant squamous skin cancer is being remanded, in part, to obtain outstanding VA treatment records.  The claims file currently includes treatment records from the Minneapolis VA Medical Center (VAMC) dated from November 2005 to November 2007.  During the April 2011 hearing, the Veteran testified that he first sought medical treatment regarding his claimed cold weather injury residuals five months to one year earlier; however, he added that the physician with whom he spoke simply advised him to forget about filing a claim at the RO, and that he was not sure whether the physician ever made any records of their discussion.  He also testified that VA should have all of his treatment records.  As there is no indication that there are any outstanding VA treatment records regarding the claimed cold weather injury residuals of the upper and lower extremities which would include any opinion regarding the relationship between current disabilities of the upper and lower extremities and service, to include cold exposure therein-the very matter on this case turns-a remand to obtain any outstanding VA treatment records would also impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. at 546.

The Board has considered the Veteran's allegation that his November 2008 VA examination was inadequate.  In a statement received in March 2010, he reported that the VA examiner said that his problems were probably the result of working outside in the rain, and scolded him for saying his problems happened in Korea.  He added that the VA examiner said he would be the one to make the decision for his claim and argued that the VA examiner was giving his opinion and making a judgment, rather than simply examining him.  In a May 2010 statement, the Veteran also argued that the November 2008 examination was inadequate because his symptoms were recorded incorrectly.  

The Board has carefully reviewed the November 2008 VA examination report and can find no indication of bias on the part of the physician.  Moreover, the description of the Veteran's symptoms appears consistent with the other evidence of record, and the physician's opinion appears to be based on consideration of the Veteran's reported history, described symptoms, and physical examination findings.  

The Veteran and his representative have also expressed dissatisfaction with the February 2010 VA examination.  Specifically, in correspondence received in May 2010, the Veteran asserted that the February 2010 VA examiner incorrectly stated that he reported cold exposure in Korea and Siberia; rather, he had used the word "Siberia" to describe the winters and the winds in Korea.  He also expressed his belief that the examiner had not completely and accurately recorded his described symptoms.  He further suggested that the examiner mistakenly based her diagnosis of peripheral vascular/arterial disease on a note from his physician, but that his physician had only written this down on a piece of paper following the discussion in which he advised the Veteran not to pursue a claim for service connection for cold injury residuals, as he would likely simply be told he had peripheral vascular/arterial disease.  In his September 2010 VA Form 646, the Veteran's representative argued that the February 2010 VA examiner did not clearly indicate that all required information had been obtained nor did she provide sufficient reasons for her opinion that providing an opinion regarding the relationship between peripheral vascular disease of the lower extremities, DJD of the right index finger, and DJD of the left toe, and exposure to the cold during service would be speculative.  

The Board has also carefully reviewed the February 2010 VA examination report and finds that any reference to service in Siberia was harmless error.  Notably, the examiner considered the Veteran's description of cold exposure during service.  Moreover, the description of the Veteran's symptoms again appear consistent with the other evidence of record, and the examiner's opinion appears to be based on consideration of the Veteran's reported history, described symptoms, and physical examination and is supported by clearly-stated rationale.  The examiner made no indication that additional evidence or examination was necessary to render an etiological opinion regarding the claimed disabilities.    

In light of the foregoing, the Board finds that these examinations and opinions are adequate for adjudication purposes, and that there is sufficient medical evidence for VA to make a decision on the claims for service connection herein decided.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for cold weather injury residuals of the upper or lower extremities is not warranted.  

The Veteran alleges that he served in Korea in the winters of 1953 and 1954, where he was exposed to cold weather for extended periods of time.  In an October 2008 statement, he reported that, several times during these winters, his hands and feet hurt beyond explanation because he was so cold.  He added that he currently experienced painful and numb feelings in both his hands and feet.  

Service treatment records are negative for complaints regarding or treatment for cold injuries of the upper or lower extremities.  On separation examination in April 1955, clinical evaluation of the upper extremities, lower extremities, feet, and neurologic system was normal.  

The Veteran was afforded a VA examination in conjunction with claims for service connection for right thumb and orthopedic disabilities in August 1956.  He reported that his arms and shoulders were bothered by dampness and cold, his thumb was bothered by weather effects, and he had muscle pain.  The only findings on examination of the skin were two tattoos.  Neurological examination was normal.  The diagnoses following examination were history of fracture, first metacarpal bone, right, and orthopedic condition of right arm and shoulder not found.  The examiner made no mention of in-service cold weather injury or any residuals thereof.  

The Veteran underwent VA examination in connection with his claims for service connection for cold weather injury residuals in November 2008.  He gave a history of service in Korea from 1953 to 1954.  He stated that, during the winters in 1953 and 1954, he worked outside in very cold temperatures and experienced multiple episodes of cold injuries involving the hands and feet.  In describing signs and symptoms at the time of his claimed cold injuries, the Veteran stated that he had sores of both the upper and lower extremities.  The examiner noted that he did not mention any symptoms related to skin damage, necrosis, or neurological symptoms.  The Veteran reported that he never addressed his complaints of cold hands and cold arms with medical staff, nor had he subsequently received any treatment associated with cold injury. 

In describing his current symptoms, the Veteran stated that he was very sensitive to cold weather, had extensive cold feelings in his hands and feet during cold weather, experienced a burning sensation in his hands and feet, and had periodic paresthesias in the end phalanx of his hands and big toes, bilaterally.  He added that he experienced several episodes of recurrent fungal infections two years earlier, which had been treated.  The Veteran complained of some stiffness in the interphalangeal joints of his hands, but the examiner found no arthritis or limitation of motion.  The Veteran also complained of sleep disturbance because of burning pain in the interphalangeal joints.  The examiner noted that there was no amputation or tissue loss, Raynaud's phenomenon, hyperhidrosis, chronic pain resembling causalgia or reflex sympathetic dystrophy, breakdown or ulceration of skin after cold exposure, edema, or changes in skin color in the hands.  

The examiner commented that there was very minimal disturbance of the Veteran's nail growth in both hands, but that, as a professional painter, he was in contact with paint and mineral oil, a possible reason for the disturbance of nail growth.  The examiner subsequently clarified that, while the Veteran was currently retired, he used to be a painter.  He also noted that, while the Veteran did not have skin ulcers or scars, he had had multiple episodes of squamous cell carcinoma of the skin. 

Examination specific to the lower extremities revealed definite signs of skin changes below the knees, bilaterally.  The examiner noted that the Veteran had multiple petechiae-type subcutaneous lesions from the hip to the big toe, bilaterally, as well as moderate skin thickening in each lower extremity, below the knee.  The Veteran denied any symptoms from the petechiae.  Dorsalis pedis, tibialis anterior, and tibialis posterior pulses were normal and equal.  Patellofemoral and Achilles tendon reflexes were equal and normal, bilaterally, and the Veteran had no difficulty in determination of light touch or differentiation between sharp and dull objects.  There was onychomycosis of the left great toe.  The other toenails did not have onychomycosis.  X-ray revealed mild arthritic changes of the left fifth toe.  

Examination specific to the hands did not reveal any skin changes that could be related to the history of cold exposure.  The examiner noted that there were no signs of atrophy, deformation, ulceration, or scars.  There was a disturbance of several nails on each hand, but no other abnormalities were noted.  X-rays revealed degenerative changes in the left hand and the distal interphalangeal joint of the right index finger.

The examiner concluded that the Veteran had a history of exposure to cold temperatures during the Korean War in 1953 and 1954 and that his current examination revealed peripheral vascular/arterial disease, mostly present in the lower extremities below the knee.  He added that there was no evidence of vascular abnormalities in the Veteran's upper extremities.  The examiner opined that review of the Veteran's past medical history and analysis of the current condition of his upper and lower extremities was not sufficient to confirm that he currently experienced medical problems specifically related to his history of exposure to cold weather during the Korean War.  

The Veteran was afforded a second VA examination in connection with these claims in February 2010.  He then gave a history of frostbite and color changes of his hands and feet at times of cold exposure during service, but added that he did not receive any treatment other than talking to the medic, as they were in combat.  He stated that he had noticed color changes in his extremities since 1954.  In describing his current symptoms, the Veteran reported intermittent numbness and tingling in the bilateral upper and lower extremities.  He also described shock-like pain going to the tips of his fingers and down to his toes.  He added that his hands hurt in weather of 40 degrees or below if they were exposed, but that his feet were alright as long as he was wearing socks and boots.  He further reported that he had had some problems with fungal infections of the feet.  The examiner noted that the Veteran was currently retired, but reported doing wallpaper work prior to retiring.  He further noted that the Veteran was followed in the medicine clinic, and reported that his physician had written a note stating that he had peripheral vascular/arterial disease.  

On examination, there were skin changes covering the Veteran's entire body, but more noticeable on his legs, extending up his thighs and into the abdominal area.  The skin on his extremities was described as intact.  The physician described light brown papules, consistent with sun-exposed skin, with no specific pattern or distribution.  Radial pulse was 2/4, dorsalis pedis pulse was 1/4, and posterior tibial pulse was 1/4.  There was no swelling of the lower extremities.  Sensation to vibration and position sense was preserved in the upper and lower extremities.  Sensation to light touch was intact in the upper and lower extremities and monofilament testing of the lower extremities was intact on all dorsal and plantar surfaces tested.  Strength in the upper and lower extremities was 5/5.  The examiner noted review of the November 2008 X-rays of the hands and feet, discussed above.  

Following examination, the impressions were bilateral lower extremity peripheral vascular arterial disease, pigmentation skin changes present on exposed and unexposed areas of the body, onychomycosis, mild DJD, left toe, predominantly 5th metatarsophalangeal joint, and right hand minimal degenerative changes index finger distal interphalangeal joint.  The examiner opined that the Veteran's pigment changes were less likely than not due to cold exposure during service and explained that her opinion was based on the extensive distribution of the pigment changes, affecting both exposed and unexposed areas.  She also opined that, although the Veteran had ankle brachial index (ABI) studies that were technically in the normal range, it was more consistent with his symptoms of pain and claudication that these studies supported an impression of vascular arterial disease in the bilateral lower extremities.  She concluded by indicating that it would be merely speculative to find a relationship between the Veteran's peripheral vascular disease, minimal DJD of the right index finger, or DJD of the left toe and cold exposure during service, due to the selective and asymmetrical pattern of arthritic changes.  She added that these changes may be due to incidents, aging, and occupational events occurring after service.  

During his April 2011 hearing, the Veteran reported that he served in Korea for all of 1953 and about five months of 1954, during which time he was outdoors for extended periods of time with no cold weather gear other than a cap.  He testified that he told the medic in his battalion about his problems with exposure to the cold a couple of times, with no results.  He added that he was not certain as to whether any of his complaints may have been recorded.  He testified that he first sought medical attention for cold injury residuals five months to one year earlier, at which time his physician advised him to forget about filing a claim with the RO.  He added that he was not sure as to whether this physician ever made any records and added that he was not currently receiving any treatment.  He described current pain in his feet and hands and numbness in his feet.  

Initially, the Board notes that the Veteran has submitted statements and provided testimony regarding his exposure to cold conditions during service in Korea.  He has also submitted articles regarding cold injuries and Korean War veterans.  Service personnel records associated with the claims file reflect that the Veteran had one year and two months of foreign service, and his military awards include the Korean Service Medal with two Bronze Service Stars and the Republic of Korea Presidential Unit Citation Badge.  Based on the foregoing, the Board finds that the Veteran's assertions of exposure to cold in Korea during service are credible and consistent with the circumstances and conditions of his service.  

In addition, the above-cited medical evidence of record clearly establishes that the Veteran has current disabilities of his upper and lower extremities, as reflected by the diagnoses of peripheral vascular arterial disease of the lower extremities, pigmentation skin changes, onychomycosis, DJD of the left toe, degenerative changes of the left hand, and degenerative changes of the distal interphalangeal joint of the right index finger.  However, the evidence fails to persuasively establish a medical nexus between any diagnosed disability and service-in particular, alleged cold injury therein.

The Board has considered the Veteran's assertion, made in a statement received in April 2011, that he had symptoms including purpuras on his arms, legs, and feet, stiffness and numbness in the feet and toes, toe nail fungus, disfigured fingers and hands, burning sensations in the hands and feet, and sensitivity to cold weather in his hands and feet since service in Korea.  Similarly, during the February 2010 VA examination, the Veteran described color changes in his extremities since 1954.  The Board acknowledges that the Veteran is competent to report a continuity of symptomatology of these types of symptoms since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such reports of continuity are not deemed credible here.  In this regard, despite filing claims for service connection in August 1956 and June 2007, the Veteran did not raise a claim referable to cold weather injury residuals until 2008, over 50 years after discharge.  Further, a detailed VA examination, dated in August 1956, is negative for findings of cold weather injury residuals.  Rather, the diagnosed disabilities were only history of fracture, first metacarpal bone, right, and orthopedic condition of right arm and shoulder not found.  Significantly, the only findings on examination of the skin were two tattoos and neurological examination was normal.  If the Veteran had been experiencing continuous symptoms in his upper and lower extremities since service it is reasonable to expect that he would have initiated a claim much sooner and/or mentioned such symptoms during his August 1956 VA examination.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.

The Board further notes that the Veteran has submitted numerous pieces of evidence in support of his claims for service connection, including images reportedly from a VA video regarding cold injuries, images apparently from a training presentation regarding cold injuries, and articles regarding cold injuries in veterans of the Korean War.  However, such evidence, regarding cold injuries in Korean War veterans, generally, is simply too speculative to establish that this Veteran has current disabilities of either the upper or lower extremities which are residuals of in-service cold injuries.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).   

Moreover, the first actual documented diagnosis of any upper or lower extremity disability does not appear in the medical evidence until 2008-over 50 years after the Veteran's discharge from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the only competent opinions to address the question of whether there exists a medical relationship between any current disability of the upper or lower extremities and cold exposure during service weigh against the claims.  

In this regard, the November 2008 VA examiner, who examined the Veteran and conceded that he did have a history of exposure to cold temperatures during the Korean War, opined that there was not sufficient evidence to confirm that he currently had medical problems specifically related to his history of cold exposure.  The Board has considered the fact that this VA examiner indicated that the claims file was not presented for review; however, a medical opinion may not be discounted solely because the examiner did not review the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Further, the February 2010 VA examiner clearly opined that the Veteran's pigment changes were less likely than not due to cold exposure during service.  She provided a clear rationale for this conclusion, specifically; these changes had an extensive distribution and affected both exposed and unexposed areas.  While the examiner opined that it would be merely speculative to find a relationship between peripheral vascular disease of the lower extremities, DJD of the right index finger, or DJD of the left toe and cold exposure during service, the Court has held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation may be relied upon as long as well-supported by the facts and data of the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The February 2010 VA examiner's opinion was based on review of the claims file, examination of the Veteran, and was supported by clearly-stated rationale-specifically, the fact that the Veteran had a selective and asymmetrical pattern of arthritic changes.  Moreover, she opined that such changes may be attributable to other causes, including incidents, aging, and occupational events occurring after service.  

The Board finds that the foregoing VA opinions are probative, and consistent with the evidence record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) medical opinion evidence pertinent to these claims is adverse to the claims.  Significantly, neither the Veteran nor his representative has presented or identified any existing, contrary medical opinion(s)-any that, in fact, supports a finding that there exists a medical nexus between a diagnosed disability of upper or lower extremity and service, in particular, the alleged injury therein.  In fact, during the April 2011 hearing, in response to the question of whether he himself had any medical support or medical opinion to support his claim that his upper and lower extremity problems were due to his claimed cold injury in service, the Veteran stated only that he had some conditions which were listed as entitled to presumptive service connection in the SOC, including heart problems and malignant tumors.  [As discussed above, the claim for service connection for malignant squamous skin cancer is being remanded for further development, and the claim for service connection for heart problems is being referred to the RO for appropriate action.]  Neither the Veteran nor his representative made any mention of a medical opinion which would, in fact, support either claim for service connection.  

Furthermore, to whatever extent assertions of the Veteran and/or his representative are being offered in an attempt to establish a medical nexus between current disability of the upper or lower extremity and alleged in-service cold injury,  such evidence provides a basis for allowance of the claims.  As indicated above, these claims turn on the medical matter of etiology-in particular, whether there exists a medical relationship between a current disability and service-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter.  See, e.g., Bostain v, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims for service connection for cold weather injury residuals of the upper and lower extremities must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for cold weather injury residuals of the upper extremities is denied.  

Service connection for cold weather injury residuals of the lower extremities is denied.  


REMAND

The Board's review of the claims file reveals that further action on the claim remaining on appeal is warranted.  

The Board notes that there are outstanding records of VA treatment that are potentially pertinent to the claim remaining on appeal.  In this regard, during the April 2011 hearing, the Veteran testified that he had not seen anybody in the dermatology department for about six or eight months, although he usually saw someone in dermatology approximately once every six months.  He added that he would restart his dermatological treatment when he saw his personal physician.  The Veteran had testified earlier in the hearing that he had a personal physician "as you do out at the VA."  While dermatology procedure notes from the Minneapolis VAMC, dated in November 2005 and October 2007, have been associated with the claims file, the Veteran's testimony indicates that additional records from this facility, which are potentially pertinent to the claim remaining on appeal, are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of pertinent treatment from the Minneapolis VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2010) as regards requests for records from Federal facilities. 

The record also reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, during the April 2011 hearing, the Veteran reported receiving treatment for skin cancer at North Memorial Hospital in Minneapolis, Minnesota and from a surgeon with the Mayo Clinic in Scottsdale, Arizona.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claim is being remanded, the RO should obtain and associate with the claims file any records of treatment pertinent to the claim remaining on appeal from North Memorial Hospital and the surgeon from the Mayo Clinic.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

Further, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the identified private records noted above.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo a VA examination, if warranted) prior to adjudicating the claim remaining on appeal.  The RO's readjudication of the claim should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any records of evaluation and/or treatment for skin cancer from the Minneapolis VAMC.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from North Memorial Hospital and the surgeon from the Mayo Clinic (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these facilities, and a copy of such authorization should be associated with the claims file. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from North Memorial Hospital and the surgeon from the Mayo Clinic (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for a VA examination, if appropriate), the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  The RO's readjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


